Case 2:19-cv-00070-JLB-MRM Document 102 Filed 11/16/20 Page 1 of 2 PageID 1460




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 GARY WALTERS,

              Plaintiff,

 v.                                             Case No.: 2:19-cv-00070-JLB-MRM

 FAST AC, LLC, and FTL CAPITAL
 PARTNERS, LLC,

              Defendants.
                                         /

                                        ORDER

       Plaintiff Gary Walters and Defendant FTL Capital Partners, LLC (“FTL”),

 have filed cross-motions for summary judgment in this Court. (Docs. 72–73, 75.)

 Neither motion complies with Local Rule 3.01(a), which is reproduced below for the

 parties’ convenience:

       In a motion or other application for an order, the movant shall include
       a concise statement of the precise relief requested, a statement of the
       basis for the request, and a memorandum of legal authority in support
       of the request, all of which the movant shall include in a single
       document not more than 25 pages.

 M.D. Fla. R. 3.01(a) (emphasis added). The Case Management and Scheduling

 Order (“CMSO”) contains the same restrictions. (Doc. 21 at 5–6.)

       FTL’s twenty-three-page motion refers to a separately filed Statement of

 Undisputed Facts, which is eighteen pages. (Docs. 72–73.) Mr. Walters’ motion is

 twenty-six pages, excluding the title page and the certificate of service. (Doc. 75.)

 As both motions exceed the number of pages permitted by the Local Rules and the

 CMSO, the Court must strike them. The parties may file renewed motions for
Case 2:19-cv-00070-JLB-MRM Document 102 Filed 11/16/20 Page 2 of 2 PageID 1461




 summary judgment that comply with the Local Rules and the CMSO no later than

 the deadline set forth in this Order.

       Accordingly, it is ORDERED:

       1.     FTL’s motion for summary judgment (Doc. 72), FTL’s statement of

              undisputed facts (Doc. 73), and Mr. Walters’ motion for partial

              summary judgment (Doc. 75), are STRICKEN for failure to comply

              with Local Rule 3.01(a).

       2.     The parties may file renewed motions for summary judgment that

              comply with this Order and the Court’s Local Rules no later than

              December 4, 2020.

       ORDERED in Fort Myers, Florida, on November 16, 2020.




                                          2
